Citation Nr: 0113972	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-33 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease with hypertension.

2.  Entitlement to an initial compensable evaluation for 
sinusitis/allergic rhinitis.

3.  Entitlement to an initial compensable evaluation for 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran serve don active duty from August 1965 to 
November 1969.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO granted entitlement to 
service connection for coronary artery disease with 
hypertension with assignment of a 30 percent evaluation, and 
for COPD and 
sinusitis/allergic rhinitis with assignment of noncompensable 
evaluations effective April 1, 1995.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicatory actions in 
September 1997.

In December 2000 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000 (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 20999-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, the Board's review of the evidentiary record 
discloses that the examiner who conducted the October 2000 VA 
general medical examination recorded on the examination 
report that the claims file had not been made available for 
review in conjunction with the examination.  The two 
additional fee basis examination reports dated in April 1998 
show it is apparent that the examiners did not have the 
veteran's claims file to review in conjunction with the 
examinations.

The fact that the April 1998 and October 2000 examinations 
were conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2000) 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  (emphasis added)).  Accordingly, further development 
is warranted.

In the September 1997 remand, the Board specifically directed 
the RO to provide the veteran's claims file to the examiner 
in conjunction of the examinations.  The RO is advised that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his coronary 
artery disease with hypertension, 
sinusitis/allergic rhinitis, and COPD.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special cardiology 
examination of the veteran by a 
cardiologist or other appropriate medical 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his coronary artery 
disease with hypertension.

The claims file, copies of the previous 
and amended criteria for rating 
cardiovascular disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  Any opinions expressed by the 
examiner as to the nature and extent of 
severity of the veteran's coronary artery 
disease with hypertension must be 
accompanied by a complete rationale.

4.  The RO should arrange for a VA 
special pulmonary examination of the 
veteran by a specialist in respiratory 
diseases for the purpose of ascertaining 
the current nature and extent of severity 
of his COPD.

The claims file, copies of the previous 
and amended criteria for rating pulmonary 
disorders, and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  Any 
opinions expressed by the examiner as to 
the nature and extent of severity of the 
veteran's COPD must be accompanied by a 
complete rationale.

5.  The RO should arrange for a VA ear, 
nose, and throat (ENT) examination of the 
veteran by an ENT specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
sinusitis/allergic rhinitis.

The claims file, copies of the previous 
and amended criteria for rating 
respiratory diseases, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  Any opinions 
expressed by the examiner as to the 
nature and extent of severity of the 
veteran's sinusitis/allergic rhinitis 
must be accompanied by the complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is reminded that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended as 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
initial increased evaluations for 
coronary artery disease with 
hypertension, COPD, and 
sinusitis/allergic rhinitis.  

In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), referable to initial grants of 
service connection and assignment of 
"staged ratings".

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO;  however, the veteran is hereby notified that failure to 
report for any scheduled VA examinations may adversely affect 
the outcome of his claims.  

Moreover, the governing regulation provides that failure to 
report for scheduled VA examinations without good cause shown 
will result in the denial of the claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

